Case 19-61608-grs           Doc 821      Filed 07/28/20 Entered 07/28/20 11:52:57                      Desc Main
                                         Document     Page 1 of 2




                           UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF KENTUCKY
                                    LONDON DIVISION

                                                          )
In re:                                                    )    Chapter 11
                                                          )
Americore Holdings, LLC, et al.,1                         )    Case No. 19-61608-grs
                                                          )
                          Debtors.                        )    Jointly Administered
                                                          )
                                                          )    Honorable Gregory R. Schaaf
                                                          )

     ORDER GRANTING MOTION FOR RELIEF FROM THE AUTOMATIC STAY

         AND NOW, upon the Motion of Cigna for Relief from the Automatic Stay as Necessary

to Terminate a Certain Hospital Services Agreement (“Motion”); the Court having reviewed the

Motion and any objections thereto; and the Court having determined that the legal and factual

bases set forth in the Motion establish just cause for the relief granted herein;

         IT IS HEREBY ORDERED THAT:

         1.      The Motion is GRANTED.

         2.      The automatic stay under 11 U.S.C. § 362(a) is hereby modified to the extent

necessary to allow the Hospital Services Agreement between Cigna Health and Life Insurance

Company and debtor Ellwood Medical Center Operations LLC to terminate effective as of

April 17, 2020.




1
  The Debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification numbers in
parentheses): Americore Holdings, LLC (0115); Americore Health, LLC (6554); Americore Health Enterprises,
LLC (3887); Ellwood Medical Center, LLC (1900); Ellwood Medical Center Real Estate, LLC (8799); Ellwood
Medical Center Operations, LLC (5283); Pineville Medical Center, LLC (9435); Izard County Medical Center, LLC
(3388); Success Healthcare 2, LLC (8861); St. Alexius Properties, LLC (4610); and St. Alexius Hospital
Corporation #1 (2766).
      Case 19-61608-grs         Doc 821      Filed 07/28/20 Entered 07/28/20 11:52:57             Desc Main
                                             Document     Page 2 of 2




                Tendered By:

                 /s/ Mary L. Fullington
                Mary L. Fullington
                WYATT, TARRANT & COMBS, LLP
                250 West Main Street, Suite 1600
                Lexington, KY 40507-1746
                Telephone: (859) 233-2012
                Facsimile: (859) 259-0649
                Email: mfullington@wyattfirm.com

                Counsel for Cigna Health and Life Insurance
                Company




                100173227.1




                                                              2



___________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.


                                                                  Signed By:
                                                                  Gregory R. Schaaf
                                                                  Bankruptcy Judge
                                                                  Dated: Tuesday, July 28, 2020
                                                                  (grs)
